 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   UNITED STATES OF AMERICA,                                Case No.: 2:19-mj-00394-NJK
 8                           Plaintiff,                                 ORDER
 9   v.                                                             (Docket No. 20)
10   JUSTIN LEE TRIPP,
11                          Defendant.
12         On January 9, 2020, Defendant filed a motion advising the Court that he would like to
13 represent himself. Docket No. 19. On January 13, 2020, Defendant’s appointed counsel filed a
14 motion for status conference. Docket No. 20. Counsel asks the Court to set a status conference
15 so that the Court may conduct a Faretta canvas to determine if Defendant may proceed pro se in
16 the instant case. Id. Counsel asks the Court to allow Defendant to participate telephonically in
17 the Faretta canvas. Id. at 2. The Court, however, needs to determine whether Defendant’s
18 decision to forgo counsel and defend himself is knowing and intelligent, which includes a
19 determination as to whether Defendant understands the nature of the charges against him, the
20 possible penalties, and the dangers and disadvantages of self-representation. United States v.
21 Erskine, 355 F.3d 1161, 1167 (9th Cir. 2004). See also United States v. Hernandez, 203 F.3d 614,
22 625 n. 16 (9th Cir. 2000) (Court has “fundamental obligation to protect defendant’s twin Fifth and
23 Sixth Amendment rights).
24         The Court cannot meet its fundamental obligation of protecting Defendant’s Fifth and Sixh
25 Amendment rights and determining whether his Faretta waiver is valid during a telephonic
26 hearing. Rather, the Court finds that the Faretta canvas must occur while Defendant is personally
27 present before the Court so that the Court can observe his demeanor and responses in order to
28 ensure that he fully understands the rights he asks to waive.

                                                    1
 1         The Court therefore GRANTS in part the motion for a status hearing, Docket No. 20, and
 2 SETS a Faretta hearing for January 27, 2020, at 2:00 p.m. Defendant, his current attorney, and
 3 the assigned AUSA are required to be present in the courtroom. The assigned AUSA must make
 4 the necessary arrangements for Defendant to be personally present at the hearing.
 5         IT IS SO ORDERED.
 6         DATED: January 15, 2020.
 7
 8
 9                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
